Citation Nr: 1330253	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO declined to reopen the Veteran's claim for service connection for hearing loss and tinnitus.  That same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  Following the submission of medical evidence by the Veteran with his Form 9, the RO issued a supplemental statement of the case (SSOC) concerning the denial of the Veteran's hearing loss and tinnitus claims.

Following a subsequent SSOC reopening and confirming the denial of the Veteran's hearing loss claim in November 2012, the RO issued a rating decision granting the tinnitus claim in December 2012.  Because that decision represents a full grant of benefits sought, the issue of tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Although the RO reopened and denied the claim for service connection for hearing loss on the merits, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  In light of the foregoing, the Board has recharacterized the issue as noted on the cover page of this decision.

The reopened claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision.

2.  Evidence submitted since the February 2005 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's February 2005 decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2.  New and material evidence has been received since the February 2005 decision warranting the reopening of the Veteran's claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002 & 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for bilateral hearing loss.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for bilateral hearing loss.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a February 2005 rating decision, the RO denied a claim for service connection for hearing loss on the basis that the condition was not related to military service.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on March 14, 2005.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the February 2005 rating decision included the Veteran's service treatment records and a February 2005 VA examination report.  The Veteran's service treatment records were negative for any findings or complaints pertaining to hearing loss and his ears were reportedly normal.  The February 2005 VA examination report shows the Veteran reported that while in service he was a cannoneer on heavy and very heavy artillery.  He reported having exposure to noise from artillery, machine guns and rifle fire.  The audiologist diagnosed the Veteran as having bilateral sensorineural hearing loss and found that it was not related to the Veteran's military service.

The Veteran submitted an application to reopen his claim in January 2012.  The evidence received since the February 2005 rating decision includes a June 2012 private progress note signed by a physician and a physician's assistant.  The report noted that the Veteran had tinnitus due to severely sloping bilateral sensorineural hearing loss, mid to high frequencies, consistent with noise.  In a June 2012 VA Form 9, the Veteran stated that he was a cannoneer/cannon crew member for 105mm and 155 mm artillery batteries during a period when there was inadequate hearing protection.  In December 2012, the Veteran provided additional information concerning the noise he was exposed to while in service.  He stated that he was in the artillery and that he also went to Aberdeen Proving Ground to be a machinist.  He related that he was stationed in Germany and was either at the ranges when the 105 or 155 mm guns were firing or machining parts to fix them.  He related that since he left the military he was an electrician and then an electric engineer and that neither of these occupations exposed him to acoustic trauma.  He related that the only acoustic trauma he was exposed to happened in the military.

The Board observes that some of the additional evidence cited above and received after the final February 2005 rating decision is new, as it was not previously of record.  In this regard, the June 2012 progress note and the Veteran's lay statement that he did not experience noise after service is considered new evidence.  The Board finds that the additional new evidence is also material.  The newly associated June 2012 progress notes suggest a relationship between the Veteran's current hearing loss and noise exposure.  Additionally, the Veteran's lay statement, which is presumed credible, is to the effect that the only noise exposure he had was while he was in service.  In sum, the evidence received since the final February 2005 rating decision suggest a relationship between the in-service acoustic trauma and the Veteran's current bilateral hearing loss.  As the Veteran's claim of service connection for hearing loss was previously denied based on a lack of a nexus to service, the new evidence, including the Veteran's lay statements and the June 2012 progress note, are material.  As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his current hearing loss is related to acoustic trauma in service.  While in service, he served as a machinist and as a cannoneer/cannon crew member for 105 mm and 155 mm artillery batteries (heavy artillery).  He reports that while in service he was exposed to artillery, machine guns and rifle fire.  He asserts that he did not have adequate hearing protection during service.  He also reports that post military service he was not exposed to acoustic trauma.

The Board notes that the VA examinations dated in February 2005 and October 2012 are not adequate to adjudicate the claim of service connection.  The examiners found that the Veteran's hearing loss was not related to service.  The rationale was that the Veteran's separation physical indicated that his hearing was within normal limits.  The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiners did not provide a rationale as to why it was significant that the Veteran's hearing was within normal limits in service in opining that the Veteran's current hearing loss was not related to service.  In other words, the examiner did not provide an adequate opinion as to whether the Veteran's current hearing loss could be a delayed onset from acoustic trauma experience in service.  In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to include an opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's current bilateral hearing loss.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure.  

The examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his medical opinion.

A complete rationale for all opinions and conclusions reached should be provided.  In giving this rationale, the examiner should comment on the June 2012 progress note which states that the Veteran's bilateral sensorineural hearing loss, mid to high frequencies, is consistent with noise exposure.  The examiner should also consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


